Case: 15-12425   Date Filed: 05/03/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12425
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-22767-MGC


EDWARD S. LOCASCIO,

                                                          Petitioner-Appellant,

                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (May 3, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-12425      Date Filed: 05/03/2017   Page: 2 of 4


      Edward Locascio, a Florida prisoner, appeals pro se the district court’s

dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254. A certificate of appealability was granted on the following issue:

      Whether the district court violated Clisby v. Jones, 960 F.2d 925 (11th Cir.
      1992) (en banc), by not addressing the timeliness arguments that Locascio
      raised in his reply to the state’s response and his objections to the report and
      recommendation.

After a careful review of the record and the parties’ briefs, we affirm.

      We review de novo a district court’s legal conclusions in § 2254

proceedings, and we review its findings of fact for clear error. Osborne v. Terry,

466 F.3d 1298, 1304–05 (11th Cir. 2006).

      The Antiterrorism and Effective Death Penalty Act of 1996 imposes a one-

year statute of limitations on a state prisoner’s § 2254 habeas petition. 28 U.S.C.

§ 2244(d)(1). The one-year limitations period is subject to equitable tolling, which

applies when a petitioner untimely files because of “extraordinary circumstances

that are both beyond his control and unavoidable even with diligence.” See Steed

v. Head, 219 F.3d 1298, 1300 (11th Cir. 2000) (internal quotation marks omitted).

      In Clisby, we instructed district courts to resolve all constitutional claims for

relief raised in a habeas petition prior to granting or denying relief. See Clisby, 960

F.2d at 936. If the district court does not address all such claims prior to issuing

judgment, we “will vacate the district court’s judgment without prejudice and

remand the case for consideration of all remaining claims . . . .” Id. at 938. In
                                           2
               Case: 15-12425     Date Filed: 05/03/2017    Page: 3 of 4


Long, we considered whether Clisby applied in a case where the district court

dismissed a § 2255 motion as untimely, but failed to address the defendant’s

equitable tolling claim. See Long v. United States, 626 F.3d 1167, 1168–69 (11th

Cir. 2010) (per curiam). We held that the district court violated Clisby when it

failed to address the defendant’s claim for statutory tolling. See id. at 1170. We

noted that “the district court must create a record that will facilitate meaningful

appellate review of the correctness of the procedural ruling . . . .” Id.

      In this case, the district sufficiently examined Locascio’s equitable tolling

claim to comply with Clisby. While Locascio did not raise a claim of equitable

tolling until after the report and recommendation, the magistrate judge did address

a possible claim of equitable tolling. The magistrate judge, in reviewing

Locascio’s motion to amend the Fla. R. Crim. P. 3.850 motion, found that Locascio

filed the motion only to comply with time limitations, as Locascio did not attach a

proposed amended motion or discuss the issues he wanted to raise. The magistrate

judge noted that Locascio waited over a year-and-a-half to file his amended

motion. Thus the magistrate judge found that Locascio failed to exercise due

diligence in pursuing collateral relief. Although Locascio later argued that

extraordinary circumstances prevented him from filing a timely motion to amend,

the magistrate judge’s finding that Locascio failed to exercise due diligence, and

the district court’s later adoption of that finding, was dispositive as to Locascio’s


                                           3
              Case: 15-12425     Date Filed: 05/03/2017   Page: 4 of 4


claim of equitable tolling. See Steed, 219 F.3d at 1300. The district court’s finding

regarding due diligence was sufficient to develop meaningful appellate review and

to comply with Clisby. See Long, 626 F.3d at 1170.

      AFFIRMED.




                                         4